United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                                                             March 28, 2003
                       FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 02-11313
                         Summary Calendar


JOHNNY WAYNE WADE,

                                         Petitioner-Appellant,

versus

L. E. FLEMING, Warden, Federal
Medical Center-Fort Worth,

                                         Respondent-Appellee.

                       --------------------
           Appeal from the United States District Court
                for the Northern District of Texas
                      USDC No. 4:02-CV-839-Y
                       --------------------

Before DAVIS, WIENER, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Johnny Wayne Wade, a federal prisoner (# 06634-078), appeals

the district court’s dismissal of his 28 U.S.C. § 2241 habeas

corpus petition.   In 1999, a federal jury convicted Wade of one

count of conspiracy to commit arson and two counts of arson,

violations of 18 U.S.C. § 844(n) and (i).   Wade was sentenced to

a total of 84 months in prison and three years of supervised

release.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 02-11313
                                 -2-

     The district court concluded that Wade’s claims were not

properly brought under 28 U.S.C. § 2241.     Section 2255 provides

the primary means of collaterally attacking a federal conviction

and sentence.    Tolliver v. Dobre, 211 F.3d 876, 877 (5th Cir.

2000).   A 28 U.S.C. § 2241 petition is not a “substitute” for a

motion under 28 U.S.C. § 2255, and a “[§] 2241 petition that

seeks to challenge the validity of a federal sentence must

either be dismissed or construed as a section 2255 motion.”

Pack v. Yusuff, 218 F.3d 448, 451 (5th Cir. 2000).

     Although Wade could proceed under 28 U.S.C. § 2241 if he

demonstrated that 28 U.S.C. § 2255 relief was “inadequate or

ineffective” under the latter statute’s “savings clause,” Wade

has failed to make such a showing.    See Reyes-Requena v. United

States, 243 F.3d 893, 904 (5th Cir. 2001) (to proceed under

“savings clause,” petitioner must show that (1) his claims are

based on a retroactively applicable Supreme Court decision which

establishes that he may have been convicted of a nonexistent

offense, and (2) his claims were foreclosed by circuit law at the

time when the claims should have been raised in his trial,

appeal, or first 28 U.S.C. § 2255 motion).

     Wade has abandoned a number of claims that he was subjected

to cruel and unusual punishment, by failing to brief such claims

in this court.   See Yohey v. Collins, 985 F.2d 222, 224-25

(5th Cir. 1993); FED. R. APP. P. 28(a)(9).

     The judgment of the district court is AFFIRMED.